Citation Nr: 1718590	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-15 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Esq.


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from July 1977 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, granting service connection for depressive disorder secondary to service-connected lumbar spine and bilateral foot disorders.  The Veteran has appealed the initially assigned 30 percent disability rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In an August 2010 decision, the Board remanded the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO adjudicated the issue in a May 2012 Supplemental Statement of the Case (SSOC).  The Board again remanded the issue of entitlement to TDIU, as well as the issue of entitlement to an initial rating in excess of 30 percent for depressive disorder secondary to service-connected lumbar spine and bilateral foot disorders, in a December 2014 decision.  These matters have been returned to the Board for adjudication.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that the symptoms of her service-connected major depressive disorder are more severe than presently evaluated.  The Board observes that the Veteran was most recently afforded a VA examination in August 2015, in connection with her claim for an increased evaluation.  The Veteran also asserts that the combined effect of her service-connected disabilities, including depressive disorder specifically associated with her back and foot disabilities, status post bunionectomy of the left foot, lumbar degenerative disc disease, hypertension with palpitations, history of hiatal hernia, status post removal of left forearm warts, and hallux valgus deformity of the right foot, warrant assignment of a TDIU.  

The August 2015 VA examiner opined that the Veteran's mental symptoms conferred occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  No specific assessment was furnished with respect to the additional mental burden of the Veteran's physical disabilities on her mental or cognitive symptoms within an occupational context.

Regarding the claim for TDIU, remand is required to obtain a VA opinion as to the Veteran's ability to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, to include the impact of her psychiatric disability on her ability to perform sedentary work.  Although the record contains a January 2016 VA opinion on the question of individual unemployability, the VA examiner specifically indicated that "[a]n opinion is not able to be rendered at this time" on the effect the Veteran's service-connected depressive disorder would have on her employability, noting the question was outside his area of expertise.  He did opine that the Veteran's physical disabilities, taken alone, would not preclude the performance of sedentary work.  As the Board must render a decision on the global effects of all of the Veteran's service-connected disabilities, including her psychiatric disability, on her occupational function, a new examination and opinion is required, specifically addressing the question of whether the Veteran's psychological symptoms, in conjunction with her physical ones, would preclude the performance of sedentary work.  




Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period since March 2015.

2. After obtaining any necessary authorization from the Veteran, obtain her medical records from any private medical providers identified by the Veteran.

3. Schedule the Veteran for a VA psychiatric examination to ascertain the current severity and manifestations of her service-connected major depressive disorder.  The claims file should be made available to the examiner(s) for review in connection with the examination.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The VA examiner(s) should comment specifically on the question of whether the Veteran's psychiatric symptoms, taken in conjunction with her physical symptoms, would at least as likely as not (50 percent or greater probability) render her incapable of the performance of sedentary work.   

A complete rationale, with specific reference to the relevant evidence of record, should accompany the opinion provided.

4. After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




